—In a matrimonial action in which the parties were divorced by judgment dated January 29, 1991, the plaintiff appeals from an order of the Supreme Court, Queens County (Milano, J.), dated June 5, 2000, which granted the defendant’s motion, in effect, to modify an order of the same court dated January 17, 2000, by awarding her 50% of the interest accrued on a Thrift Savings Plan.Ordered that the order dated June 5, 2000, is reversed, on the law, with costs, the motion is denied, and the order dated January 17, 2000, is reinstated.The parties’ stipulation of settlement provided that the defendant was to receive 50% of the value of the plaintiff’s Thrift Savings Plan as of October 1990, and did not provide that she was to receive 50% of the interest which accumulated in the plan after that date. Thus, the Supreme Court erred in modifying its order to include an award of that interest (see, McWade v McWade, 253 AD2d 798; Twiss v Twiss, 245 AD2d 502). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.